                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 JERMAINE TERRELL BUTLER                                                        PLAINTIFF

 VS.                                                  CIVIL ACTION NO. 3:17cv365-FKB

 DEPUTY SHERIFF TONY
 ALEXANDER and SHERIFF
 VICTOR P. MASON                                                            DEFENDANTS


                                          ORDER

                                      I. Introduction

       Jermaine Terrell Butler is a pretrial detainee at the Holmes-Humphreys County

Regional Correctional Facility. His claims, brought pursuant to 42 U.S.C. § 1983, arise

out of his pretrial detention at the Hinds County Detention Center (HCDC) in late 2016

and early 2017. Presently before the Court is the motion [54] of Defendants for

summary judgment. Plaintiff has not responded to the motion.

       Butler has asserted an excessive force claim against Defendant Tony Alexander,

an officer at the jail, arising out of a February 26, 2017, incident. In his testimony at the

Spears hearing, Butler stated that during a search of his cell, Alexander grabbed his

fingers with grip pliers, rammed his head into the wall, and hit him several times. [54-1]

at 5-10. Butler suffered a bruise under his eye and pain in his side as a result of

Alexander’s actions. [54-1] at 7. He sought no medical attention. Id.

       Butler has also asserted a claim against Sheriff Victor Mason for unconstitutional

conditions. While at HCDC, Butler spent approximately two months in a lockdown cell.

Plaintiff alleges that his lockdown cell had no light and had exposed electrical wires and

mold on the ceiling and walls. [54-1] at 11-12. He also claims that there was standing
water in the cell up to his ankles for a period of five to ten days. Id. at 12. Butler

indicates that at least some of these conditions were common to all of the lockdown

cells. Id. at 11-12.

       In the motion, Defendant Alexander argues that Plaintiff’s allegations concerning

him, even if true, fail to establish a constitutional violation for excessive force and that,

in any event, Alexander is entitled to qualified immunity. As to the conditions in

lockdown, Sheriff Mason argues that the conditions were not sufficiently serious to

amount to a constitutional violation and that Plaintiff has not shown any direct

involvement by him. Finally, both Defendants argue that Plaintiff failed to exhaust his

administrative remedies as to any of his claims.

                                       II. Exhaustion

       The Court begins with Defendants’ exhaustion argument. The applicable section

of the Prison Litigation Reform Act (PLRA), 42 U.S.C. ' 1997(e), requires that an inmate

bringing a civil rights action in federal court first exhaust his administrative remedies.

Whitley v. Hunt, 158 F.3d 882 (5th Cir. 1998). This exhaustion requirement Aapplies to

all inmate suits about prison life.@ Porter v. Nussle, 534 U.S. 516, 122 S. Ct. 983, 992

(2002). The requirement that claims be exhausted prior to the filing of a lawsuit is

mandatory and non-discretionary. Gonzalez v. Seal, 702 F.3d 785 (5th Cir. 2012).

       Defendants’ argument in support of their motion appears to be that although

Plaintiff filed grievances concerning his allegations of excessive force and the conditions

in lockdown, he failed to complete the jail’s grievance process as to his complaints. In

support of their motion, Defendants have submitted the affidavit of Keneshia Jones, the


                                               2
grievance officer of the jail, along with copies of all the grievances and inmate request

forms submitted by Butler during his stay at the jail. [54-3]. Also included with

Defendants’ submissions is a copy of the policy statement describing the jail’s three-

step grievance process. [54-2]. Jones states in her affidavit that the attached

grievances are the only ones submitted by Butler during his time at HCDC. [54-3] at 2.

One of the grievances, dated May 2, 2017, raises the issues of ankle-deep water and

an assault by Defendant Alexander. [54-3] at 7. In a grievance dated May 21, 2017,

Butler complains of mold and the lack of lights in his cell. [54-3] at 12. There are no

second or third step requests included with these or any other of the grievances.

       Failure to exhaust is an affirmative defense, and thus Defendants have the

burden of establishing beyond peradventure the essential elements of that defense.

Wilson v. Epps, 776 F.3d 296, 299 (5th Cir. 2015). Nowhere in her affidavit does Ms.

Jones state that Butler failed to complete the grievance process. Furthermore, although

she states that the documents attached to her affidavit constitute all of the grievances

filed by Butler, she does not state that the documents constitute Butler’s entire

administrative remedy file. Thus, Defendants’ evidence fails to rule out the possibility

that Plaintiff completed steps two and three for the grievances he submitted.

Defendants are not entitled to summary judgment on the issue of exhaustion.

                                  III. Excessive Force

       The analysis of the defense of qualified immunity in an excessive force case

involves two inquiries: Whether the plaintiff has established a constitutional violation,

i.e., whether the officer=s use of force was objectively reasonable, and whether the right


                                             3
was clearly established such that a reasonable officer would have known that the

particular amount of force used was excessive. Hogan v. Cunningham, 722 F.3d 725,

734 (5th Cir. 2013) (citing Saucier v. Katz, 533 U.S.194, 200-02 (2001)). Where the

force is applied in the context of a prison or jail situation, Athe core judicial inquiry is . . .

whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm." Hudson v. McMillian, 503 U.S. 1, 7 (1992).1

        Defendant Alexander argues that Plaintiff’s claim against him fails because

Plaintiff’s injuries were de minimis. The premise of this argument, i.e., that a plaintiff’s

injuries must be more than de minimis in order to establish an excessive force claim, is

incorrect and was rejected by the Supreme Court in Wilkins v. Gaddy, 559 U.S. 34

(2010). In Wilkins, the district court had dismissed a prisoner’s excessive force claim on

the basis that he had alleged only de minimis injuries, and the Fourth Circuit had

affirmed. In reversing, the Supreme Court held that the core inquiry in an excessive

force case is not the extent of the injury but, rather, the nature of the force. Wilkins, 559

U.S. at 34. Rejecting any requirement of a showing of more than a de minimis injury,

the Court explained that extent of the injury is only one of several factors that a court is

to consider in making the broader determination of whether the force was excessive. Id.

at 37. Other factors that may be relevant are the need for the use of force, the

relationship between the need and the amount of force used, the threat reasonably



1
 Hudson involved a convicted prisoner and its analysis was therefore under the Eighth Amendment. A
pretrial detainee=s right not to be subjected to excessive force flows not from the Eight Amendment, but
from the Due Process Clause of the Fourteenth Amendment. Graham v. Connor, 490 U.S. 386, 395 n.
10 (1989). However, the standard for analysis of excessive force claims under the Fourteenth
Amendment is the same as the Eighth Amendment standard applicable to claims by convicted prisoners.
Jackson v. Culbertson, 984 F.2d 699, 700 (5th Cir. 1993).
                                                   4
perceived by the prison officials, and any efforts made to temper the severity of the

force. Hudson, 503 U.S. at 7.

       In the present case, the relevant factors are the extent of injury and the necessity

of the force. While the extent of Butler’s injury was apparently minor, there is no

evidence of any need for the use of force. Thus, Butler’s allegations are sufficient to

create a factual issue as to whether the force used by Alexander was excessive.

Furthermore, Alexander is not entitled to qualified immunity, because a reasonable

officer would have known that it was unlawful to maliciously hit a prisoner, slam his

head against a wall, and place his fingers in grip pliers without cause. For these

reasons, summary judgment is not warranted on Plaintiff’s excessive force claim.

                             IV. Conditions of Confinement

       Pretrial detainees have a due process right not to be subjected to jail conditions

that constitute punishment. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Hamilton v.

Lyons, 74 F.3d 99, 103 (5th Cir. 1996). A constitutional violation occurs when the

complained of condition results in “serious deficiencies” in providing for the detainee’s

“basic human needs.” Shepherd v. Dallas Cty, 591 F.3d 445, 454 (5th Cir. 2009).

Plaintiff’s allegations are sufficient to create genuine factual issues as to the duration,

extent, and pervasiveness of the alleged conditions and whether they were sufficiently

severe to meet this test.

       Sheriff Mason argues that Butler’s claim nevertheless fails because Butler has

not shown or alleged that Mason was personally involved in causing the alleged

constitutional violations. It is true that personal involvement by the defendant, in the


                                              5
form of subjective deliberate indifference, is a requirement where a pretrial detainee

alleges that an episodic act or omission resulted in a depravation of his basic human

needs. See Hare v. City of Corinth, 74 F.3d 633, 636 (5th Cir. 1996). However, Plaintiff

testified that some of the conditions in his cell were common to all lockdown cells. This

testimony creates a factual issue as to whether the alleged conditions were pervasive

enough such that Butler’s claims may be analyzed as a conditions-of-confinement case,

rather than as an episodic case. Where a pretrial detainee challenges the “general

conditions, practices, rules, or restrictions of pretrial confinement,” the standard for

liability is whether those conditions were “reasonably related to a legitimate

governmental objective.” Id. at 646. Sheriff Mason, the official responsible for

conditions at the detention center, has failed to show any legitimate governmental

interest in housing Plaintiff in the conditions described by him. For these reasons, the

Court concludes that Plaintiff’s allegations are sufficient to withstand the motion for

summary judgment.

                                      V. Conclusion

       Defendants have failed to meet their burden of establishing that Butler did not

exhaust his administrative remedies. Moreover, there exist genuine factual issues that

preclude summary judgment on Butler’s claims. Accordingly, Defendants’ motion is

denied.

          So ordered, this the 20th day of February, 2018.

                                                  s/ F. Keith Ball
                                                  United States Magistrate Judge



                                              6
